DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 11 and 17.  Specifically, the prior art does not teach the features of the claim limitations that include “determining, based on [a] preliminary execution of [a] plurality of transactions in parallel, that [a] first transaction from the plurality of transactions is independent from other transactions from the plurality of transactions and that [a] second transaction from the plurality of transactions is dependent upon at least one other transaction from the plurality of transactions,”
“generating an intermediate state data structure by applying a transaction result from the first transaction to [a] first state data structure,” and “modifying the first state data structure to a second state data structure by applying a transaction result from the 
from a validator node,” “identify[ing] a first subset of the plurality of transactions and a second subset of the plurality of transactions based on the dependency indicator,” and “perform[ing], while maintaining [a] first state data structure as a current state data structure of [a] distributed digital ledger transaction network, a preliminary execution of the transactions in parallel relative to the first state data structure by performing a preliminary execution of the first subset of the plurality of transactions in parallel relative to the first state data structure based on the dependency indicator to determine a plurality of transaction results and dependencies of the transactions with regard to the user accounts,” in combination with the other limitations recited in the context of claim 11.  
The closest prior art, Xie et al. (U.S. PGPUB No. 2020/0326973 A1, hereinafter “Xie”), teaches a method and system for grouping transactions based on whether the accounts affected by the transactions can be determined before execution. However, Xie does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 11, and 17. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system for grouping transactions based on whether the accounts affected by the transactions can be determined before execution to incorporate the features of limitations disclosed 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157